Graves, O. J.
This writ of certiorari was issued March Both, and no attempt seems to have been made to serve it until the lYth of April, and then no copy of the papers on which it was allowed was served with it. The respondents-were not bound to take any notice of it. At that time the-organization of the district had become complete; a tax had been voted to build a school-house and a contract made for its construction, and during some of the most important of these proceedings, the writ although issued was allowed to slumber and no good reason appears for the delay. In the interval important interests arose which could only be overturned at the expense of much public inconvenience and injury, and more or less individual damage.
The serious defect in the service of the writ has been mentioned, and in coming here to oppose the proceeding-the respondents qualify their appearance by protesting the insufficiency of the service and their right to insist that thevvrit be not allowed to operate to the district’s prejudice.
These considerations have weight, and when we add that the-objections against the proceedings do not appear to the Court as jurisdictional, but seem to fall under the head of irregularities so far as they have any merit, we are of opinion that the plaintiff in certiorari ought not to prevail.
We shall therefore dismiss the writ with costs.
The other Justices concurred.